DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 2, 2022.  Independent claims 1 and 16 were amended.  Claims 2-11, 17, and 18 are cancelled claims.  Claims 1, 12-16, and 19-32 are pending.
The rejection of claims 1, 3, 6, and 9-15 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-066758 A is withdrawn due to the amendment received June 2, 2022.
The rejection of claims 1, 3, 6, and 9-15 under 35 U.S.C. 102(a)(1) as being anticipated by Registry numbers 1914968-52-7 and 1914968-18-5 is withdrawn due to the amendment received June 2, 2022.
The rejection of claims 1, 2, 4, 6, 9-15, 19, and 30-32 under 35 U.S.C. 102(a)(1) as being anticipated by Nishide et al. (US 2012/0299806 A1) is withdrawn due to the amendment received June 2, 2022.
The rejection of claims 7, 8, 16, and 29 under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2012/0299806 A1) is withdrawn due to the amendment received June 2, 2022.
The rejection of claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2010/0039027 A1) is withdrawn due to the amendment and remarks received June 2, 2022.
The rejection of claims 20-25 and 27-32 under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2010/0039027 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014) is withdrawn due to the amendment and remarks received June 2, 2022.
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 2010/0039027 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014).) is withdrawn due to the amendment and remarks received June 2, 2022.
The rejection of claims 20-25, 27, and 28 under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2012/0299806 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014) . is withdrawn due to the amendment and remarks received June 2, 2022.
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2012/0299806 A1) in view of Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters." Nature Communications. 5:4016 (2014). and further in view of Lee (US20180123049) is withdrawn due to the amendment and remarks received June 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-16, and 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  [Note that some dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.]
The phrase “R201 to R204 as the substituents” in claim 1 is unclear, because “substituent” is previously recited as a singular word.  It is not understood if a plurality of substituents are required to be present.  Similarly, claim 1 further recites “R201 and R202”, “R202 and R203” and “R203 and R204” “as the substituents”, which are also unclear because the term “substituent” is previously used as a singular word. Clarification and/or correction are required.
Claim 16 recites a chemical structure (20), but the formula is not specifically further mentioned or defined.  Especially variables X21 and X22 are not defined.  The recitation of the formula (20) renders claim 16 indefinite. Clarification and/or correction are required.
Claim 16 recites a chemical structure (20a), but the formula is not specifically further mentioned or defined.  Especially variable Y20 is not defined.  The recitation of the formula (20a) renders claim 16 indefinite.  Clarification and/or correction are required.
The phrase “R201 to R204 as the substituents” in claim 16 is unclear, because “substituent” is previously recited as a singular word.  It is not understood if a plurality of substituents are required to be present.  Similarly, claim 16 further recites “R201 and R202”, “R202 and R203” and “R203 and R204” “as the substituents”, which are also unclear because “substituent” is previously recited as a singular word.  Clarification and/or correction are required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 recites R205 and R206 may be a hydrogen atom or heteroaryl group, but claim 1, upon which claim 15 depends, defines R205 and R206 as only unsubstituted alkyl or unsubstituted aryl group.  Accordingly, hydrogen and heteroaryl group of claim 15 are definitions outside the scope of parent claim 1.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kung et al., Chem. Eur. J. (2010), Vol. 16, pages 5909-5919 teaches benzofluoranthene-based derivatives (see Table 1, page 5911).
The reference is considered relevant to the field of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786